Bell, J.
The provision of the statutes upon which this question arises is as follows : “ Any person, of the age of twenty-one years, having real estate of the value of one hundred and fifty dollars, or personal estate of the value of two hundred and fifty dollars, in the town where he dwells and has his home, and paying all taxes duly assessed on him and his estate for four years in succession, shall thereby gain a settlement in such town.”
This language is equivocal. It may mean, as the defendants contend, that if a party has real estate for four years, or if he has personal estate for four years, of the required value, he shall gain a settlement. It must he exclusively real estate for the whole time, or exclusively personal.
Or it may mean that the party who has either real or personal estate for four years, to the amount prescribed, shall acquire a settlement, as the plaintiffs contend; thus making it a matter immaterial whether the property is real or personal, provided he has at all times during four yearseither real estate worth $150 or personal worth $250.
Either of these meanings may be given to the expressions used, without doing violence to the rules or usages of the language ; and we have been unable to ■ discover in the passage itself any satisfactory reason which forbids the adoption of either signification.
We have examined all the reported decisions in cases of this class, and have been unable to discover any expression from which it can be inferred that any doubt had ever been entertained upon the point, or that any impressions rested on the minds of the court either one way or the other in regard to it.
We are, therefore, compelled to adopt one of these interpretations upon such general grounds as occur to us ; and we are of the opinion that the construction adopted by the learned judge who presided on the trial, was correct, because the language of statutes is usually to be construed in its natural and ordinary meaning. And we think the first impression of all who should read this statute, whether professionally or otherwise educated, would be, that, to gain a settlement in this mode, a *402person must have had the required amount of real estate for the whole term of four years, or he must have had the required amount of personal estate for the same period. It would be only after the attention has been drawn to the point, and the force of the expression considered, that it would appear -that the statute in terms might also apply to the case, where the party has not had either real or personal estate exclusively for the whole time, but has at all times had either the one or the other, to the prescribed amount. The court seem to us to have adopted the ordinary and natural meaning; that which is most obvious, and first strikes the mind. This we think has been the general impression of the profession, and it is sustained by the fact that the courts have always held that there are no equities between towns in regard to the settlement of paupers, and the statutes on the subject are to be strictly construed ; that is, they are not to be extended beyond their natural meaning by any freedom of interpretation, or by any arguments drawn from the consideration that cases not necessarily embraced by the terms of the statute, yet seem to fall within the same reason. Springfield v. Enfield, 30 N. H. (10 Foster) 75.
2. It appeared that the title of Bailey, the pauper, to the real estate upon which the alleged settlement in Benton was founded, was the right he had, as husband, to the land of his wife, which was, during the time in question, subject to a lease to his wife’s father. The court instructed the jury that this interest was real estate, within the meaning of the statute regarding the settlement of paupers, and that the only question was if its value amounted to $150.
The wife was seized of the reversion after a life estate. The husband, if he had any interest, was tenant by the curtesy. Lord Coke says a man shall not be tenant of the curtesy of a remainder or reversion expectant upon an estate of freehold, unless the particular estate be determined during the coverture. 1 Inst. 29, a; 1 Cruise Dig. 157, T. V., chap. II., sec. 23; 4 Kent’s Com. 29 ; 2 Bla. Com. 127. Bailey had, therefore, no estate in this farm; no real estate, by virtue of which he *403could have acquired a settlement in Benton. But this error was in favor of the plaintiff, and he cannot take exception on this account. The point, however, is probably decisive of the action.
8. After the vote to raise $400 to build and repair highways, it was moved to take $100 of the highway money, and expend the same on the North and South road, to be laid out under the direction of the selectmen, who are to notify the highway surveyors of the time and place to work, who are to call on each individual named in their highway lists. It is asserted that this motion was passed by the town, though the record does not show the fact; and if so, it rendered the highway tax, which was for the whole $400, illegal.
But this does not seem to be so. The motion clearly contemplates that the $100 to be laid out on the North and South road should be a part of the highway tax ; and it can make no difference that the selectmen for convenience divided the highway tax, so far as residents were concerned, into two parts. It was still all one highway tax, to be worked out under the highway surveyors.
The record does not show that any vote was passed on the subject of the motion. It is clear that parol evidence could not be admitted to show such vote. Pickering v. Pickering, 11 N. H. 144. As no motion to amend the record was made, it is not necessary to consider whether it could have been amended.
4. It is objected that the statute, requiring a copy of the invoice and assessment to be left with the town-clerk, was not complied with, by reason of an error in the number of sheep in the invoice. But we have held that in general this statute is merely directory, and the validity of the tax does not depend upon it. Scammon v. Scammon, 28 N. H. (8 Foster) 431. If an error of a single figure in the record would be sufficient to render illegal the entire taxes of the town, or even of the individual, it would furnish a strong argument in support of the decision last referred to.
These rulings of the court being sustained, there must be

Judgment on the verdict.